UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2048



CONNIE JOHNSON; RAY JOHNSON,

                Plaintiffs - Appellants,

          v.


DIAL INDUSTRIES SALES, INCORPORATED; TELESTEPS, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:05-cv-00047-JPB)


Submitted:   July 14, 2008                 Decided:   August 6, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis F. O’Brien, FOARD, GISRIEL, O’BRIEN & WARD, LLC, Towson,
Maryland, for Appellants. John T. Sly, James B. Lees, Jr., WARANCH
& BROWN, LLC, Lutherville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Connie and Ray Johnson appeal the district court’s order

granting summary judgment to Defendants.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Johnson v. Dial Indus.

Sales, Inc., No. 3:05-cv-00047-JPB (N.D. W. Va. Sept. 21, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -